                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

PATRICK MAYFORD MILLIGAN, JR.,               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       No. 3:19-CV-417-HBG
                                             )
ANDREW M. SAUL,                              )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                                     FINAL JUDGMENT

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 16].

       Accordingly, for the reasons stated in the Court’s Memorandum Opinion, filed

contemporaneously with the instant Judgment, the Court DENIES Plaintiff’s Motion for Summary

Judgment [Doc. 17] and GRANTS Defendant’s Motion for Summary Judgment [Doc. 19]. There

being no further issues, the Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




Case 3:19-cv-00417-HBG Document 22 Filed 03/31/21 Page 1 of 1 PageID #: 458
